Citation Nr: 1223659	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-41 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, M. G., and S.G.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

In accordance with 38 C.F.R. § 20.900, the appeal has been advanced on the Board's docket

The Veteran, who is the appellant, served on active duty from February 1943 to January 1948 and from December 1950 to March 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing has been associated with the Veteran's file.  In April 2012, the Veteran declined the opportunity to have a hearing before a Veterans Law Judge, who would decide the appeal.

In March 2001, the Board remanded the claim of additional development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

There is credible evidence of in-service stressors to support the diagnosis of posttraumatic stress disorder related to the Veteran's service aboard the U.S.S. Pensacola in November 1943 and in early 1944.  

CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. As the claim of service connection for posttraumatic stress is resolved in the Veteran's favor, VCAA compliance need not be addressed further. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Pursuant 38 C.F.R. § 3.304(f), where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 


"Fear of hostile military activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered.  In other words, competency deals with whether the evidence is admissible.  This is distinguished from weight and credibility, a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 



When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b)

Facts

The Veteran's service personnel records show that he served on the U.S.S. Pensacola from July 1943 to September 1944.  In November 1943, the U.S.S. Pensacola participated in the bombardment of Betio and Tarawa Islands and in defense of carriers from torpedo bomber attacks.  The U.S.S. Pensacola fired 600 projectiles on coastal defenses and beaches.  The U.S.S. Pensacola fought off Japanese torpedo bombers.  From January 1944 to February 1944, the U.S.S. Pensacola began strikes and bombardments of the Marshall Islands. 

The service treatment records show that in December 1950 the Veteran gave a history of frequent nightmares.  In March 1952 on separation examination, the psychiatric evaluation was normal. 

In June 2005, the Veteran stated that he served on the U.S.S. Pensacola from July 1943 until about discharge in 1946, and that the ship was involved bombardments of enemy held islands.  

VA records show that over the period from November 2005 to February 2006 posttraumatic stress disorder was diagnosed on the basis of the Veteran's experiences in World War II, namely, his ship firing on enemy held islands and his ship being attacked by enemy aircraft. 








On VA examination in January 2006, the VA examiner noted that the Veteran had attended the VA clinic off and on since 1972 and had been variously diagnosed with bipolar disorder, depression, and schizophrenia.  The Veteran started that his life had been threatened when his ship was almost hit by a torpedo, although he did not realize what had happened until later.  On a mental status examination the Veteran had no deficits in memory and no cognitive defects.  The VA examiner did not find signs or indications that the Veteran had a stressor while in the military or that the Veteran met the criteria for a diagnosis of posttraumatic stress disorder.

VA records from February 2006 show that the Veteran was treated for bipolar disorder, anxiety disorder, and posttraumatic stress disorder.  The Veteran indicated that he had intrusive thoughts and distressing memories of his experience in the Pacific and he recalled that his ship was attacked.

In September 2006, the Veteran stated that the U.S.S. Pensacola shelled the island of Tarawa for about three hours.

The RO verified that the U.S.S. Pensacola made bombardment runs on Betio and Tarawa with over 600 projectiles.  As forces went ashore the Pensacola screened carriers launching air attacks, fought off torpedo bombers, and assisted a torpedo damaged ship.  

On VA examination in July 2007, the Veteran stated the he worked in the boiler room on the U.S.S. Pensacola.  He stated that he was not involved in active combat, but the ship was fired on by a Japanese plane.  He had some occasional intrusive memories of service.  The diagnosis was cognitive disorder.  The VA examiner was unable to state whether the disorder was related to military service without resorting to speculation.     
 





On VA examination in January 2012, the Veteran stated that the U.S.S. Pensacola shelled Japanese held islands.  On a mental status evaluation the Veteran showed cognitive deficits.  His affect was confused and at times he was disoriented.  He was a poor to fair historian for past history and a very poor historian for recent history. 

The VA examiner stated that the Veteran had moderate symptoms of bipolar disorder and cognitive disorder, but the Veteran did not have the required symptoms for a diagnosis of posttraumatic stress disorder, including symptoms of avoidance and hyperarousal.  The VA examiner explained that the Veteran was not diagnosed with posttraumatic stress disorder until 2005 and that it was unlikely that he would develop posttraumatic stress disorder so long after the traumatic event.  

In a joint statement in April 2012, a VA clinical social worker and a VA psychiatrist, who had treated the Veteran, the Veteran satisfied the criteria for posttraumatic stress disorder as outlined in the DSM [IV].


Analysis 

There is credible evidence of the Veteran's in-service stressors aboard the U.S.S. Pensacola during bombardments of enemy held islands and that the ship was attacked by enemy aircraft.  

Whereas here there are conflicting medical opinions on the question of whether the Veteran has a diagnosis of posttraumatic stress disorder, it is the responsibility of the Board to weigh the evidence.  

As for the evidence against the diagnosis of  posttraumatic stress disorder, in January 2012, VA examiner stated that the Veteran did not have posttraumatic stress disorder, because the Veteran did not have the required symptoms, including avoidance and hyperarousal, and posttraumatic stress disorder was not diagnosed until 50 years after service.  




As for the evidence in favor of the diagnosis of posttraumatic stress disorder, in a joint statement in April 2012, a VA clinical social worker and a VA psychiatrist, who had treated the Veteran, stated that the Veteran satisfied the criteria for posttraumatic stress disorder as outlined in the DSM IV, on the basis of the Veteran's war experience.

As the VA examiner noted, the Veteran's memory is impaired due to cognitive disorder, and it is not clear whether the Veteran can describe symptoms of avoidance and hyperarousal related to events he has difficulty remembering.  The VA clinical social worker and a VA psychiatrist also noted that the Veteran was a poor historian, but that the Veteran's current symptoms were related to the in-service stressors 

When, after careful consideration of the entire record, a reasonable doubt arises regarding a material issue of fact, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Whereas here the in-service stressors are not disputed, and the same set of symptoms have resulted in contradictory opinions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection. 

As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, service connection for posttraumatic stress disorder is established.


      (The Order follows on the next page.).







ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


